DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the second axis" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  Claim 5 depends on claim 1, however, the limitation “a second axis” is introduced in claim 2.  For the purposes of this examination, claim 5 will be read and examined as a dependent of claim 2.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5-11, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goudy (US 8,713,904 B1) in view of Perry (US 4,104,851) and Allard (US 3,665,685).
Regarding claim 1, Goudy discloses a mower assembly adapted to be coupled to a hitch of a work machine, the mower assembly comprising: 
a sub-frame (60) having one or more hitch couplers adapted to be removably coupled to the hitch of the work machine (col.4, lines 39-54); 
a mower arm (30) having a first end and a second end, the first end being pivotally coupled to the sub-frame with a pivot pin (via axis 604 in FIG.2), wherein the mower arm is pivotable about the first end between a first position and a second position relative to the sub-frame (see positions 502, 504, 506, 508, 510 in FIGS.4-8); and 

wherein, the mower head includes a pivot point defining a pivot axis (606 in FIG.9), with the mower head rotatably coupled to the mower arm at the pivot point for rotation about the pivot axis relative to the mower arm to reposition the cutting assembly of the mower head (see FIGS.4-8); and wherein, the mower head is substantially supported by the mower arm (see FIG.9).  
Goudy fails to disclose an arc-shaped rail assembly.
Perry teaches that it is old and well known for a similar pivotable mowing machine used in cutting grass around obstacles/fence/tree trunks to include an arc-shaped rail (102 in FIG.3) extending from a sub-frame (12) and positioned about a pivot pin (116) for guiding the mower arm as the mower arm transitions between a first position and a second position, wherein the arc-shaped rail supports the mower arm and the mower arm moves along a top portion of the arc-shaped rail as the mower arm transitions between the first position and the second position.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mower assembly of Goudy to include an arc-shaped rail assembly as taught by Perry in order to provide a guiding support to the mower arm during pivoting movement between the various positions.



Allard teaches that it is old and well known for a similar type of mower to be laterally pivotable for greater than ninety degrees (see FIG.7; fence mower pivots at about 180 degrees from one side in solid lines to the other side in dashed lines) in order to allow the mower head to be laterally displaced from one side to the other side of the traveling line of the tractor (col.2, lines 58-62).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mower assembly of Goudy such that the mower head is pivotably for greater than ninety degrees as taught by Allard in order to allow the mower head to travel and thus from both sides of the traveling line of the tractor and thus provide a more adaptable mower.

Regarding claim 2, the combination of Goudy, Perry, and Allard further discloses the mower assembly set forth in claim 1, wherein the sub-frame defines a first axis that is perpendicular to a driveline axis of the work machine (although FIG1 of Goudy shows the mower assembly 20 connected to a lateral side of the tractor 10, col.6, lines 19-23 of Goudy states that the mower 20 can also connected to the rear of tractor 10 or anywhere on the tractor 10; with the mower 20 assembled on the rear, the axis of the supporting member 60 of Goudy will be perpendicular to the driveline axis 602 of tractor 10 of Goudy). 



Regarding claim 5, the combination further discloses the mower assembly set forth in claim 2, wherein the mower arm pivots greater than 90 degrees about the sub-frame to position the mower head in the first position on a first side of the work machine and to position the mower head in the second position on a second side of the work machine, the second axis being perpendicular to the driveline axis both when the mower head is on the first side of the work machine and on the second side of the work machine (see FIGS.4-8 of Goudy).  

Regarding claim 6, the combination further discloses the mower assembly set forth in claim 5, wherein at any position between the first side and the second side, the second axis is perpendicular to the driveline axis of the work machine (by positioning the pin 206 in plate 202 of Goudy to the specific indentation 208).
 
Regarding claim 7, the combination further discloses the mower assembly set forth in claim 6, wherein the first axis remains substantially perpendicular to the driveline axis of the work machine as the mower arm pivots between the first side and the second side.  



Regarding claim 9, the combination further discloses the mower assembly set forth in claim 1, further comprising a drive mechanism (motor 106; col.10, lines 62 - col.11, line 4 of Goudy) coupled to the sub-fram

Regarding claim 10, the combination further discloses the mower assembly set forth in claim 9, wherein the cutting assembly includes at least one disc (52, 54 of Goudy) pivotally coupled to the mower head, the at least one disc adapted to rotate about a disc pivot axis defined by the respective disc.  

Regarding claim 11, the combination further discloses the mower assembly set forth in claim 1, further wherein the arc-shaped rail is a roller guide (102 of Perry) configured to guide a roller (100, 136 of Perry; see FIG.3) coupled to the mower arm along the arc-shaped 3 28370398v1rail as the mower arm transitions between the first position and the second position.  

Regarding claims 18-20, the combination, as disclosed in claims 1-12 above, renders the claimed method steps obvious since such would be the logical manner of using the combination.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goudy, Perry, and Allard, as applied to claim 1 above, and further in view of Gummerson (5,771,672).
Regarding claim 12, the combination of Goudy, Perry, and Allard discloses the mower assembly set forth in claim 1, except wherein the arc-shaped rail has a Teflon material on a surface thereof.
Gummerson teaches that mower guide rails can be a roller guide (FIG.10) configured to guide a roller (68) coupled to a mower (14) as the mower transitions between various positions, or a Teflon material (75 in FIG.10) on a surface thereof.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the Teflon material of Gummerson for the roller assembly of the combination as an alternate mower guide sufficient in smoothly guiding the mower between its various positions.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5-12, and 18-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joan D Misa whose telephone number is (571)270-3745.  The examiner can normally be reached on 8:00AM-5:00PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on (571) 272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        
JOAN D. MISA
Examiner
Art Unit 3671



/JDM/             Examiner, Art Unit 3671